DETAILED ACTION
Claims 1-4 are under current consideration.
The elected species are: type I transmembrane fusion protein; an allergen; a coiled-coil domain from GCM4 transcription factor; and the domain for anchoring the fusion protein in the plasma membrane is the anchoring domain of the H5N1 influenza virus H5 HA as set forth by SEQ ID NO: 26.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 Response to Amendment
The declaration under 37 CFR 1.132 filed 4/13/2022 is insufficient to overcome the rejection of claims 1-4 based upon the 103 rejection as set forth in the last Office action because:  the declaration was not persuasive and fails to set forth facts.
The declaration argues that Wang teaches that VLPs which are exclusively based on the activity of viral matrix proteins and that Wang discloses that the M1 protein is comprised in all of the VLPs disclosed in this document. The declaration provides that it is of the skilled person’s common general knowledge that the M1 matrix protein is essential for VLP formation and that M1 is necessarily present for obtaining a VLP formation. 
The declaration points to Quan (2007) for teaching that influenza virus matrix protein M1 possesses all the function necessary for budding and release of VLPs. The declaration points to Lathan (2001) for teaching that the matrix protein plays a central role in virus assembly and release. Pointing to the teachings by Gomez-Puertas (2000), the declaration further alleges that the reference teaches that the M1 protein is the only viral component which is essential for VLP formation and that the M1 protein is the only viral structural component whose omission abrogated formation of VLPs, a result consistent with M1 playing a major role in virus particle assembly. 
The declaration concludes that “It is thus clear, in view of the teachings above, the matrix proteins, and particularly the M1 matrix protein, are known to be essential components of viral-like particles.” The declaration further states that one of ordinary skill in the art would definitely not believe that it is possible to modify the VLP disclosed in Wang by removing the M1 protein and by further substituting the M2e matrix protein for a non-viral protein to obtain a potent VLP allowing for presentation of antigens.
The declaration reiterates that the VLP of the instant invention self-assemble without requiring a viral matrix protein and allow for the efficient presentation of any peptide-protein, not specifically of viral proteins. 
In response, the IDS filed 3/29/2022 cites D’Aoust et al. (WO 2009/076778) which is directed to influenza VLPs produced in transgenic plants expressing hemagglutinin; see whole document, including title. This document specifically indicates that the described VLPs do not comprise M1 protein for the protein is known to bind RNA, a contaminant of the VLP preparation; see at least para. 62 and 204. Also see para. 23 for the following recitation: “Current influenza VLP production technologies rely on the co-expression of multiple viral proteins, and this dependence represents a drawback of theses technologies in case of a pandemic and of yearly epidemics, response time is crucial for vaccination. A simpler VLP production system, for example, one that relies on the expression of only one or a few viral proteins without requiring expression of non-structural viral proteins is desirable to accelerate the development of vaccines”. Of note, see at least para. 163,164, 206 and 237 describing lipid rafts and at least para. 181-184 and 300+ describing the use of a signal peptide. Also see Figure 11 of this document for construct 544 which provides a GCN4 sequence. Thus, in view of the teachings by D’Aoust, the declaration does not provide a complete picture of what was known in the prior art. More specifically, the VLPs described by D’Aoust teaches that a matrix protein is not required for the successful assemble of VLPs as alleged by the declaration. 
It is also noted here that the claims are directed to (in part): a VLP comprising a fusion protein, comprising an allergen as the protein or peptide of interest, GCN4 as the coiled-coil domain or oligomerization sequence, and the anchoring sequence of H5N1 as set forth by instant SEQ ID NO: 26, wherein b) and c) are exposed at the surface of the VLP, wherein said VLP does not comprise a viral matrix protein; see instant claim 1 and elected species. The only viral component of the fusion protein of the VLP is the anchoring domain. The instant specification defines a “VLP” as a nanoparticle consisting of a plasma membrane envelope in which one or more proteins are anchored, which contains no genetic material, which is non-infectious and incapable of multiplying, and which self-assembles to mimic the original structure of a virus; see para. 34 of the instant specification. It is not clear from neither the declaration or the instant specification how the claimed structure would self-assemble to mimic the original structure of the influenza virus with merely a single influenza peptide (e.g. HA2) acting as an anchoring protein. Also, see para. 50 of the instant specification which discloses that the protein or peptide of interest that can be used according to the invention can be any amino acid sequence of therapeutic or prophylactic interest. Per the instant specification, the M2e antigen of Wang’s disclosure is encompassed by the definition set forth by the instant specification. 
The declaration is not accepted. 
Claim Rejections - 35 USC § 103-Modified to address the amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Wang et al. (BioMed Res International, 2013-cited by the IDS), D’Aoust (WO 2009/076778-cited by the IDS), PGPUB 20120052082 (Compans-cited by the IDS), US Patent 9856489 (“Gomord”), WO2007027640 (“Birkett”); and WO2012054907 (“Gonzalez-Hernandez”).
	The claims are directed to (in part): A virus-like particle comprising:
- an envelope consisting of a plasma membrane of which at least one portion is
typical of lipid rafts; and
- at least one type I or II transmembrane fusion protein anchored in said membrane,
said fusion protein comprising the following fragments, successively:
b) a protein or a peptide of interest which is not a viral protein or peptide;
c) a coiled-coil domain or oligomerization sequence, which does not originate from
a virus; and
d) a domain for anchoring in the plasma membrane, consisting of a transmembrane
segment and a cytosolic segment, preferably a domain for anchoring in a plasma
membrane of which at least one portion is typical of lipid rafts,
fragments b) and c) being exposed at the surface of the virus-like particle,
wherein said virus-like particle does not comprise a viral matrix protein; see instant claim 1.

See Wang, p. 4 for Figure 1(a) depicting a fusion protein comprising tM2e (as a protein of interest), tGCN4 and HA TM and CT as well as a VLP comprising said fusion protein, a lipid membrane and M1 protein. Note that both the protein of interest and the GCN4 components are exposed at the surface of the VLP. Thus, Wang teaches a fusion protein comprising tM2e (as a protein of interest), tGCN4 and HA TM and CT as well as a VLP comprising said fusion protein, a lipid membrane and M1 protein. Note that both the protein of interest and the GCN4 components are exposed at the surface of the VLP. 
Wang does not explicitly teach wherein the VLP does not comprise a viral matrix protein (see claim 1); wherein a linker is present between fragments b) and c) and/or c) and d) (claim 2); wherein the protein of interest is an allergen (see elected species and claims 3 and 4); the coiled-coil domain is chosen from the sequence set forth by SEQ ID NO: 30 (claim 3); and, the anchoring sequence is derived from the H5N1 HA as set forth by SEQ ID NO: 26 (claim 3).
D’Aoust describes a recombinant influenza VLP comprising plant lipids produced in transgenic plants expressing hemagglutinin; see whole document. See para. 23 which provides the following (emphasis added): Current influenza VLP production technologies rely on the co-expression of multiple viral proteins, and this dependence represents a drawback of these technologies since in case of a pandemic and of yearly epidemics, response time is crucial for vaccination. A simpler VLP production system, for example, one that relies on the expression of only one or a few viral proteins without requiring expression of non-structural viral proteins is desirable to accelerate the development of vaccines. See para. 61, 62 and 204 which specifically teachings that no matrix M1 protein is present in the disclosed VLP and that the M1 protein can bind RNA contaminants. Para. 163, 164, 206 and 237 as well as the abstract describe lipid rafts from plant cells in the VLP. Of note, the document also teaches the use of GCN4 in a fusion protein and the use of signal peptide from alfalfa; see para. 181-184, 300+ and Figure 11 for construct 544. Also, see para. 165 for teaching that the HA2 domain comprises a membrane-spanning anchor sites at the C-terminus and a small cytoplasmic tail. See para. 58-63 for teaching the advantages of using plants for the production of VLPs in plants over using insect cell culture, including the stimulation of specific immune cells and enhancement of the immune response induced by plant lipids and being more economical and suitable for scale-up. 
Compans is cited for teaching the use of a linker in a fusion protein in order to preserve some minimum distance or other spatial relationship between proteins in a fusion protein; see para. 66. The inventor teaches that a flexible linker, as an example, allows the connecting polypeptides to freely twist and rotate through space; see para. 66.
Gomord is cited for teaching the production of an allergen; see whole document, including Example 1 for “STANDARDIZED PROTDUCTION OF COMPLEX ANTIGENS”.
Birkett is cited for teaching the sequence set forth by instant SEQ ID NO: 30; see SEQ ID NO: 27 of this document. See p. 10-11 for describing GCN4 and mutated forms thereof which can form dimers, trimers and tetramers. Birkett provides that the addition of such proteins substantially improves the stability of VLPs; see p. 14, bottom.
Gonzalez-Hernandez is cited for teaching H5 proteins, including that set forth by instant SEQ ID NO: 26; see SEQ ID NO: 53 of this document. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate linkers between the different protein elements of Wang’s fusion protein used in the VLP. One would have been motivated to do so for the gain of optimizing the spatial properties of connecting proteins, including reducing steric hindrance. As taught by Compans, one would be motivated to incorporate a flexible linker wherein the connecting proteins can freely twist and rotate through space. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to substitute the M2e antigen of Wang’s fusion protein for an allergen. One would have been motivated to do so for the gain of producing a VLP which induces an immune response to the allergen in a subject.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use different stabilizing GCN4 sequences in the fusion protein of Wang’s VLP, including the GCN4 sequence set forth by SEQ ID NO: 30. One would have been motivated to do so for the gain of optimizing the antigen presentation by the VLP structure by forming dimers, trimer or tetramers via different GCN4 sequences.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use different HA anchoring domains from different influenza subtypes, including that set forth by instant SEQ ID NO: 26. One would have been motivated to use an equivalent substitute for the anchoring domain of the fusion protein of Wang’s VLP given that such proteins are well-characterized in prior art.  
It would have been obvious for one of ordinary skill in the art at the time of the invention to produce the claimed VLP using plants as described by D’Aoust. One would have been motivated to do so for D’Aoust provides that plant lipids stimulate specific immune cells and enhance the immune response, and the technology is more economical and suitable for scale-up
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and/or commonly used as evidenced by the prior art; for example, the production of VLPs comprising a GCN4 sequence, the incorporation of a protein of interest wherein the sequence is known, including allergens, using a specific sequence of HA as an anchoring domain, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. The arguments point to the declaration filed 4/13/2022. The declaration was found to be insufficient by the Office; see above.
Conclusion
No claims are allowed at this time.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648